
	

113 S2903 IS: Strengthening Privacy, Oversight, and Transparency Act
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2903
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Wyden (for himself and Mr. Udall of New Mexico) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To reform the Privacy and Civil Liberties Oversight Board, and for other purposes.
	
	1.Short titlesThis Act may be cited as the Strengthening Privacy, Oversight, and Transparency Act or the SPOT Act.
		
			2.
			Inclusion of foreign intelligence activities in oversight authority of the Privacy and Civil
			 Liberties Oversight Board
			Section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee) is
			 amended by inserting and conduct foreign intelligence activities after terrorism in the following provisions:
			
				(1)
				Paragraphs (1) and (2) of subsection (c).
			
				(2)
				Subparagraphs (A) and (B) of subsection (d)(1).
			
				(3)
				Subparagraphs (A), (B), and (C) of subsection (d)(2).
			
			3.
			Submission of whistleblower complaints to the Privacy and Civil Liberties Oversight Board
			Section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee), as
			 amended by section 2, is
			 further amended—
			
				(1)
				in subsection (d), by adding at the end the following new paragraph:
				
					
						(5)
						Whistleblower complaints
						
							(A)
							Submission to Board
							An employee of, or contractor or detailee to, an element of the intelligence community may submit
			 to the Board a complaint or
			 information that such employee, contractor, or detailee believes relates
			 to a privacy or civil liberties concern.
						
							(B)
							Authority of Board
							The Board may take such action as the Board considers appropriate with respect to investigating a
			 complaint or information submitted under subparagraph (A) or transmitting
			 such complaint or information to any other Executive agency or the
			 congressional intelligence committees.
						
							(C)
							Relationship to existing laws
							The authority under subparagraph (A) of an employee, contractor, or detailee to submit to the Board
			 a complaint or information
			 shall be in addition to any other authority under another provision of law
			 to submit a complaint or information. Any action taken under any other
			 provision of law by the recipient of a complaint or information shall not
			 preclude the Board from taking
			 action relating to the same complaint or information.
						
							(D)
							Relationship to actions taken under other laws
							Nothing in this paragraph shall prevent—
							
								(i)
								any individual from submitting a complaint or information to any authorized recipient of the
			 complaint or information; or
							
								(ii)
								the recipient of a complaint or information from taking independent action on the complaint or
			 information.
							; and
			
				(2)
				by adding at the end the following new subsection:
				
					
						(n)
						Definitions
						In this section, the terms congressional intelligence committees and intelligence community have the meaning given such terms in section 3 of the National Security Act of 1947 (50 U.S.C.
			 3003).
					.
			
			4.
			Privacy and Civil Liberties Oversight Board subpoena power
			Section 1061(g) of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C.
			 2000ee(g)) is amended—
			
				(1)
				in paragraph (1)(D), by striking submit a written request to the Attorney General of the United States that the Attorney General;
			
				(2)
				by striking paragraph (2); and
			
				(3)
				by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively.
			
			5.
			Appointment of staff of the Privacy and Civil Liberties Oversight Board
			Section 1061(j) of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C.
			 2000ee(j)) is amended—
			
				(1)
				by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
			
				(2)
				by inserting after paragraph (1) the following new paragraph:
				
					
						(2)
						Appointment in absence of chairman
						If the position of chairman of the Board is vacant, during the period of the vacancy the Board, at
			 the direction of the majority of the members of the Board, may exercise
			 the authority of the chairman under paragraph (1).
					.
			
			6.
			Privacy and Civil Liberties Oversight Board
			
				(a)
				In general
				Section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee), as
			 amended by sections 2 and 3, is further 
			 amended—
				
					(1)
					in subsection (h)—
					
						(A)
						in paragraph (1), by inserting full-time after 4 additional; and
					
						(B)
						in paragraph (4)(B), by striking , except that and all that follows through the end and inserting a period;
					
					(2)
					in subsection (i)(1)—
					
						(A)
						in subparagraph (A), by striking level III of the Executive Schedule under section 5314 and inserting level II of the Executive Schedule under section 5313; and
					
						(B)
						in subparagraph (B), by striking level IV of the Executive Schedule and all that follows through the end and inserting level III of the Executive Schedule under section 5314 of title 5, United States Code.; and
					
					(3)
					in subsection (j)(1), by striking level V of the Executive Schedule under section 5316 and inserting level IV of the Executive Schedule under section 5315.
				
				(b)
				Effective date; applicability
				
					(1)
					In general
					The amendments made by subsection (a) shall—
					
						(A)
						take effect on the date of enactment of this Act; and
					
						(B)
						except as provided in paragraph (2), apply to any appointment to a position as a member of the
			 Privacy and Civil Liberties Oversight Board made on or after the date of
			 the enactment of this Act.
					
					(2)
					Exceptions
					
						(A)
						Compensation changes
						The amendments made by paragraphs (2)(A) and (3) of  subsection (a) shall take effect on the first
			 day of the first pay period
			 beginning after the date of the enactment of this Act.
					
						(B)
						Election to serve full time by incumbents
						
							(i)
							In general
							An individual serving as a member of the Privacy and Civil Liberties Oversight Board on the date of
			 the enactment of this Act, including a member continuing to serve as a
			 member
			 under section 1061(h)(4)(B) of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (42 U.S.C. 2000ee(h)(4)(B)), (in this subparagraph
			 referred to as a current member) may make an election to—
							
								(I)
								serve as a member of the Privacy and Civil Liberties Oversight Board on a full-time basis and in
			 accordance with section 1061 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (42 U.S.C. 2000ee), as amended by this Act; or
							
								(II)
								serve as a member of the Privacy and Civil Liberties Oversight Board on a part-time basis in
			 accordance with such section 1061, as in effect on the day before
			 the date of enactment of this Act, including the limitation on service
			 after the expiration of the term of the member under subsection
			 (h)(4)(B) of such section, as in effect on the day before the date of the
			 enactment of this
			 Act.
							
							(ii)
							Election to serve full time
							A current member making an election under clause (i)(I) shall begin serving as a member of the
			 Privacy and Civil Liberties Oversight Board on a full-time basis on the
			 first day of the first pay period beginning not less than 60 days after
			 the date on which the current member makes the election.
						
			7.
			Provision of information about government activities under the Foreign Intelligence Surveillance
			 Act of 1978 to the Privacy and Civil Liberties Oversight Board
			The Attorney General should fully inform the Privacy and Civil Liberties Oversight Board about any
			 activities carried out by the Government under the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), including by providing
			 to the
			 Board—
			
				(1)
				copies of each detailed report submitted to a committee of Congress under such Act; and
			
				(2)
				copies of each decision, order, and opinion of the Foreign Intelligence Surveillance Court or the
			 Foreign Intelligence Surveillance Court of Review required to be included
			 in the report under section 601(a) of such Act (50 U.S.C. 1871(a)).
			
